Exhibit 10.10

 

WAIVER AND RIDER NO. 5  
TO  
EQUIPMENT LEASE  
AGREEMENT

 

THIS WAIVER AND RIDER NO. 5 TO EQUIPMENT LEASE AGREEMENT, dated as of January
10, 2003 (this “Agreement”), between APPLIED EXTRUSION TECHNOLOGIES, INC. (the
“Lessee”) and LaSalle National Leasing Corporation (the “Lessor”).

 

W I T N E S S E T H:

 

WHEREAS, the Lessee and the Lessor are parties to the Equipment Lease Agreement,
dated as of December 29, 1997, as amended (the “Lease Agreement”); and

 

WHEREAS, certain of the Lessee’s financial statements that for the period ending
on or prior to September 30, 2002 that were delivered to the Lessor were
inaccurate in certain material respects and, as a result, a Default (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I) has or may have occurred under Section
15(3), (6) and (7) of the Lease Agreement (collectively, the “Subject Events of
Default”); and

 

WHEREAS, the Lessee has delivered to the Lessor its restated financial
statements for the period ending September 30, 2002 (collectively, the “Restated
Financial Statements”); and

 

WHEREAS, the Lessee has requested that, as of the Effective Date, the Subject
Events of Default be waived and the amendment set forth herein be made; and

 

WHEREAS, the Lessor is willing, subject to the terms and conditions hereinafter
set forth, to grant such waiver;

 

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

 

“Agreement” is defined in the preamble.

 

“Effective Date” shall have the meaning provided in Section 5.1.

 

“Lease Agreement” is defined in the first recital.



--------------------------------------------------------------------------------

 

“Lessee” is defined in the preamble.

 

“Lessor” is defined in the preamble.

 

“Restated Financial Statements” is defined in the third recital.

 

“Subject Events of Default” defined in the second recital.

 

SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein have the meanings provided for in the
Lease Agreement.

 

ARTICLE II

 

WAIVER

 

Effective on (and subject to the occurrence of) the Effective Date, the Lessor
waives the Subject Events of Default that occurred as a result of the delivery
of the Restated Financial Statements.

 

ARTICLE III

 

AMENDMENT

 

The Lessee agrees that for each period set forth below its EBIDTA shall not be
less than the applicable amount set forth opposite each such relevant period:

 

Two fiscal quarters ended 3/31/03

  

16,433

Three fiscal quarters ended 6/30/03

  

27,945

Four fiscal quarters ended 9/30/03

  

39,419

Four fiscal quarters ended 12/31/03

  

42,000

Four fiscal quarters ended 3/30/04

  

42,000

Four fiscal quarters ended 6/30/04

  

42,000

Four fiscal quarters ended 9/30/04

  

48,000

and the four fiscal quarters ended every fiscal quarter thereafter

  

48,000

 

For purposes hereof, “EBITDA” means the consolidated net income of the Lessee
plus the consolidated interest expense of the Lessee plus the amount deducted in
determining net income in respect of income taxes and amortization and
depreciation of assets, in each case of the Lessee and its subsidiaries and as
calculated by the Lessee prior to the date hereof. This amendment shall form a
part of the Agreement as if originally set forth therein.

 

2



--------------------------------------------------------------------------------

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lessor to make the waiver provided for in Article II and
the amendment provided for in Article III, the Lessee hereby represents and
warrants that (a) after giving effect to the waiver provided in Article II each
of its representations and warranties contained in the Lease Agreement is true
and correct in all material respects as of the date hereof as if made on the
date hereof (except, if any such representation and warranty relates to an
earlier date, such representation and warranty shall be true and correct in all
material respects as of such earlier date) and (b) both immediately before and
after giving effect to the provisions of this Agreement no Default (other than
the Subject Events of Default) has occurred and is continuing.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1. Effective Date. This Agreement shall become effective as of January
10, 2003 (herein called the “Effective Date”) if each of the Lessor and Lessee
have exchanged executed counterparts of the Agreement.

 

SECTION 5.2. Limitation of Waiver and Amendment. The waiver set forth in Article
II and the amendment set forth in Article III shall be limited precisely as
provided for herein and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of the Lease
Agreement.

 

SECTION 5.3. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

SECTION 5.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SECTION 5.5. Costs and Expenses. The Lessee agrees to pay all reasonable costs
and expenses of the Lessor incurred in connection with the execution and
delivery of this Agreement.

 

SECTION 5.6. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE LESSOR AND THE LESSEE
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

 

LESSOR:

 

LASALLE NATIONAL LEASING CORPORATION

By:

 

/s/    NEIL KAPLAN        

--------------------------------------------------------------------------------

Name:

 

Neil Kaplan

Title:

 

Vice President

 

LESSEE:

 

APPLIED EXTRUSION TECHNOLOGIES, INC.

By:

 

/s/    BRIAN P. CRESCENZO        

--------------------------------------------------------------------------------

Name:

 

Brian P. Crescenzo

Title:

 

Vice President & Treasurer

 

4